Exhibit 10.1

LIFE TECHNOLOGIES CORPORATION

NOTICE OF GRANT OF PERFORMANCE RESTRICTED STOCK UNITS

[Performance Vesting -

January 1, 2013 through December 31, 2015 Performance Period]

[Participant Name] (the “Participant”) has been granted an award (the “Award”)
pursuant to the Life Technologies Corporation 2009 Equity Incentive Plan (the
“Plan”) consisting of one or more rights (each such right being hereinafter
referred to as a “Restricted Stock Unit”) to receive in settlement of each such
right one (1) share of Stock of Life Technologies Corporation, as follows:

 

Date of Grant:

  

        March 29, 2013

Target Number of Restricted

Stock Units (as adjusted from

time to time pursuant to

Section 8 of the Restricted

Stock Agreement, “Target

RSUs”):

  

        [Target Shares Granted]

Vesting:

  

        The Restricted Stock Units shall vest as set forth in Attachment 3 to
this Notice.

By electronically accepting this document, the Company and the Participant agree
that the Award is governed by this Notice, the provisions of the Plan, and the
Performance Restricted Stock Units Agreement attached to and made a part of this
document, including any applicable Addendum or Supplement thereto. The
Participant acknowledges receipt of copies of the Plan and Performance
Restricted Stock Unit Agreement, represents that the Participant has read and is
familiar with its provisions, and hereby accepts the Award subject to all of its
terms and conditions.

 

ATTACHMENTS:

  

1.      Life Technologies Corporation 2009 Equity Incentive Plan, as amended to
the Date of Grant

  

2.      Performance Restricted Stock Units Agreement (U.S.)

  

3.      Vesting Schedule

Electronic Signature: /s/

Acceptance Date:



--------------------------------------------------------------------------------

LIFE TECHNOLOGIES CORPORATION

PERFORMANCE RESTRICTED STOCK UNITS AGREEMENT

(U.S.)

Life Technologies Corporation has granted to the individual (the “Participant”)
named in the Notice of Grant of Restricted Stock Units (the “Notice”) to which
this Performance Restricted Stock Units Agreement (the “Agreement”) is attached,
an award of Restricted Stock Units (the “Award”) upon the terms and conditions
set forth in the Notice and this Agreement. The Award has been granted pursuant
to and shall in all respects be subject to the terms and conditions of the Life
Technologies Corporation 2009 Equity Incentive Plan (as amended from time to
time, the “Plan”). By accepting the Notice, the Participant: (i) represents that
the Participant has read and is familiar with the terms and conditions of the
Notice, the Plan and this Agreement, (i) accepts the Award subject to all of the
terms and conditions of the Notice, the Plan and this Agreement, (iii) agrees to
accept as binding, conclusive and final all decisions or interpretations of the
Committee upon any questions arising under the Notice, the Plan or this
Agreement, and (iv) acknowledges receipt of a copy of the Notice, the Plan and
this Agreement.

1. Definitions and Construction.

1.1 Definitions. Unless otherwise defined herein, capitalized terms shall have
the meanings assigned to such terms in the Notice or the Plan. Whenever used
herein, the following terms shall have their respective meanings set forth
below:

(a) “Company” means Life Technologies Corporation and each subsidiary or
affiliate that is classified as a Participating Company under the Plan’s terms.
Notwithstanding the preceding, with respect to administrative matters the term
“Company” shall solely refer to Life Technologies Corporation.

(b) “Date of Grant” means the effective date shown in the Notice.

(c) “Disability” means, for purposes of this Agreement, a condition of the
Participant whereby he or she either: (i) is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months, or (ii) is, by
reason of any medically determinable physical or mental impairment which be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, receiving income replacement benefits for a
period of not less than three (3) months under a long term disability income
plan, if any, covering employees of the Company. Any determination of Disability
under this Agreement shall be made by the Company’s Benefits Administration
Committee.

1.2 Construction. Captions and titles contained herein are for convenience only
and shall not affect the meaning or interpretation of any provision of this
Agreement. Except when otherwise indicated by the context, the singular shall
include the plural and the plural shall include the singular. Use of the term
“or” is not intended to be exclusive, unless the context clearly requires
otherwise.



--------------------------------------------------------------------------------

2. Administration. All questions of interpretation concerning this Agreement
shall be determined by the Committee. All determinations by the Committee shall
be final and binding upon all persons having an interest in the Award. Any
officer of the Company shall have the authority to act on behalf of the Company
with respect to any matter, right, obligation, or election which is the
responsibility of or which is allocated to the Company herein, provided the
officer has apparent authority with respect to such matter, right, obligation,
or election. As a condition to receipt of the Award, all persons having an
interest in the Award agree and understand that (i) if any error occurs with
respect to the establishment, creation and/or administration of the Award, the
Award shall be interpreted in light of the Committee’s original intent as
determined in the sole discretion of the Committee or the appropriate officer of
the Company and (ii) the Committee and/or appropriate officer of the Company
shall have the authority to amend the Award, without the consent of the
Participant, to reflect the original intent of the Committee with respect to the
grant and terms of the Award.

3. Settlement of the Award.

3.1 No Additional Payment Required. The Participant shall not be required to
make any additional monetary payment (other than applicable tax withholding, if
any) upon settlement of the Award. Payment of the aggregate purchase price of
the shares of Stock for which the Award is being settled shall be made in the
form of past services rendered by the Participant to the Company or for its
benefit which the Committee, by resolution, determines to have a value not less
than the aggregate purchase price of such shares of Stock.

3.2 Issuance of Shares of Stock. Subject to the provisions of Section 3.5 below,
the Company shall issue to the Participant (or in the event of Participant’s
death, to his or her legal representative or other person who acquired the right
to such shares of Stock by reason of the Participant’s death), on the first to
occur of the following dates (the “Settlement Date”):

(a) On March 1, 2016;

(b) The date of a Change in Control (provided that if Holder is or will be
eligible for Retirement at any time on or after the Grant Date but prior to
March 1, 2016, then such Change in Control must also constitute a change in the
ownership or effective control of the Company, or a change in the ownership of a
substantial portion of the assets of the Company, within the meaning of
Section 409A(a)(2)(A)(v) of the Code and Section 1.409A-3(i)(5) of the Treasury
Regulations) (any distribution shall occur immediately prior to the Change in
Control);

(c) The date of Participant’s death; or

(d) The date of Participant’s Disability (provided that, if Participant is or
will be eligible for Retirement at any time on or after the Grant Date but prior
to the March 1, 2016, such Disability must also constitute a “Disability” for
purposes of Section 409A of the Code).

Notwithstanding the foregoing, if any of the foregoing distribution events
occurs on a day that is not a day on which The Nasdaq Stock Market is open for
trading, then the applicable distribution date shall be the next occurring day
on which The Nasdaq Stock Market



--------------------------------------------------------------------------------

is open for trading. All distributions shall be made in whole shares of Stock,
rounded down to the nearest whole number. Such shares of Stock shall not be
subject to any restriction on transfer other than any such restriction as may be
required pursuant to Section 3.5. On the Settlement Date, the Company shall pay
to the Participant cash in lieu of any fractional share of Stock represented by
a fractional Restricted Stock Unit subject to this Award in an amount equal to
the Fair Market Value on the Settlement Date of such fractional share of Stock.

3.3 Tax Withholding. At the time the Award is granted, or at any time thereafter
as requested by the Company, the Participant hereby authorizes withholding from
payroll and any other amounts payable to the Participant, and otherwise agrees
to make adequate provision for, any sums required to satisfy the federal, state,
local and foreign tax withholding obligations of the Company, if any, which
arise in connection with the Award or the issuance of shares of Stock in
settlement thereof. The Company shall have no obligation to deliver shares of
Stock until the tax withholding obligations of the Company have been satisfied
by the Participant.

3.4 Certificate Registration. The certificate for the shares as to which the
Award is settled shall be registered in the name of the Participant, or, if
applicable, in the names of the heirs of the Participant.

3.5 Restrictions on Grant of the Award and Issuance of Shares. The grant of the
Award and issuance of shares of Stock upon settlement of the Award shall be
subject to compliance with all applicable requirements of federal, state or
foreign law with respect to such securities. No shares of Stock may be issued
hereunder if the issuance of such shares would constitute a violation of any
applicable federal, state or foreign securities laws or other law or regulations
or the requirements of any stock exchange or market system upon which the Stock
may then be listed. The inability of the Company to obtain from any regulatory
body having jurisdiction the authority, if any, deemed by the Company’s legal
counsel to be necessary to the lawful issuance and sale of any shares subject to
the Award shall relieve the Company of any liability in respect of the failure
to issue or sell such shares as to which such requisite authority shall not have
been obtained. As a condition to the settlement of the Award, the Company may
require the Participant to satisfy any qualifications that may be necessary or
appropriate, to evidence compliance with any applicable law or regulation and to
make any representation or warranty with respect thereto as may be requested by
the Company.

3.6 Fractional Shares. The Company shall not be required to issue fractional
shares upon the settlement of the Award.

4. Nontransferability of the Award. Prior the Settlement Date, neither this
Award nor any Restricted Stock Unit subject to this Award shall be subject in
any manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, or garnishment by creditors of the Participant or the Participant’s
beneficiary, except by will or by the laws of descent and distribution.



--------------------------------------------------------------------------------

5. Effect of Termination of Service.

5.1 Disability. If the Participant’s Service terminates because of the
Disability of the Participant, the Award shall vest as provided in Attachment 3
to the Notice on the date on which the Participant’s Service terminated, and the
shares of Stock subject to such vested portion of the Award shall be settled
pursuant to the provisions of this Agreement.

5.2 Death. If the Participant dies, the Award shall vest as provided in
Attachment 3 to the Notice on the date of Participant’s death, and the shares of
Stock subject to such vested portion of the Award shall be settled pursuant to
the provisions of this Agreement by the issuance of shares of Stock to the
Participant’s legal representative or other person who acquired the right to
such shares of Stock by reason of the Participant’s death.

5.3 Retirement. If the Participant’s Service terminates because of the
Retirement of the Participant on or after the first anniversary of the Date of
Grant but prior to March 1, 2016, the Award shall continue to be eligible vest
as provided in Attachment 3 to the Notice and the shares of Stock subject to
such vested portion of the Award shall be settled pursuant to the provisions of
this Agreement.

5.4 Other Termination of Service. If the Participant’s Service terminates for
any reason, except Disability, death or Retirement of the Participant on or
after the first anniversary of the Date of Grant but prior to March 1, 2016, the
Award, to the extent unvested on the date on which the Participant’s Service
terminated, shall terminate and any unvested shares of Stock subject to the
Award shall be forfeited on the effective date of such termination of Service.

6. Return of Share Value. Notwithstanding any other provision of this Agreement,
if at any time during the provision of Participant’s Service to Company or
within six (6) months after voluntary or involuntary termination of the
Participant’s Service for any reason, the Participant, in the sole judgment of
the Company, other than as an employee or a consultant for the Company in the
execution of Participant’s employment duties or provision of consulting
services, as the case may be, engages in any of the “Prohibited Activities”
listed below, then, to the greatest extent permitted by applicable law: (i) to
the extent this Award has not yet become vested, it shall immediately be
cancelled; (ii) any shares of Stock issued upon vesting of this Award during the
time period that is six (6) months prior to and six (6) months after the date of
termination of Service that have not yet been sold by Participant shall be
returned to the Company; and (iii) if the Participant has sold any shares of
Stock issued upon vesting of the Award during the time period that is six
(6) months prior to and six (6) months after the date of termination of Service,
the Participant shall return to the Company, in the form of a cash payment, the
value of such shares of Stock on their vesting date, without regard to any
subsequent market price decrease or increase, shall be paid by such individual
to the Company.

6.1 “Prohibited Activities” for purposes of this Section 6, are defined as
follows:

(a) Directly or indirectly, through an affiliated or controlled entity or
person, on Participant’s own behalf or as a partner, consultant, proprietor,
principal, agent,



--------------------------------------------------------------------------------

creditor, security holder, trustee or otherwise in any other capacity (except by
ownership of one percent (1%) or less of the outstanding stock of any publicly
held corporation) engaging in the following: owning, managing, operating,
financing, controlling, investing, participating or engaging in, lending
Participant’s name or credit to, rendering services or advice to, or devoting
any material endeavor or effort to any business that develops, manufactures,
distributes, markets, sales or provides any products or services which are
competitive with or similar to the products or services developed (including
products or services under development or the subject of planning for possible
development), manufactured, distributed, marketed, sold or otherwise provided by
Company during Participant’s Service, including but not limited to the
“Competitor List” below;

(b) Directly or indirectly soliciting or otherwise inducing any employee to end
his/her employment with Company;

(c) Disclosing or misusing any confidential, proprietary or material information
concerning the Company;

(d) Directly or indirectly soliciting Company customers (including prospective
customers) that Participant had contact with or access to confidential or
proprietary information about during Participant’s Service or otherwise inducing
such customers to reduce or terminate their business relationship with Company;
or

(e) Engaging in research and development efforts (including customer assessment,
observation and collaboration activities) such as testing, design, development,
and process analysis related to or similar to efforts Participant engaged in or
had access to confidential or proprietary information about during Participant’s
Service to Company.

6.2 For purposes of this Section 6, the “Competitor List” includes, but is not
limited to, the following entities: Abbott Laboratories; Abcam; Advanced Liquid
Logic, Inc.; Affymetrix, Inc.; Agilent Technologies; Inc.; Asuragen, Inc.;
Becton, Dickinson and Company; Biomatrica, Inc.; Biomerieux, Inc.; Bio-Rad
Laboratories, Inc.; Biosearch Technologies, Inc.; Celsis Holding, Inc.; Claritas
Genomics; Danaher Corporation; DNA 2.0; DNA Electronics Ltd. (UK); Enigma
Diagnostics Limited; Enzo Biochem, Inc.; Eppendorf; General Electric Company;
Genia Technologies, Inc.; Genscript; Harvard Bioscience, Inc.; Helicos
Biosciences Corporation; Hologic, Inc.; Ingenuity Systems; IDEXX Laboratories,
Inc.; Illumina, Inc.; Integrated DNA Technologies; Lonza Group AG; Luminex
Corporation; Merck KGaA; Molecular Transfer, Inc.; NanoString Technologies,
Inc.; NextBio; New England Biolabs; Novartis; NuGen Technologies; OligoCo;
OriGene Technologies, Inc.; Oxford Nanopore Technologies; Pacific Biosciences,
Inc.; Pall Corporation; PeproTech, Inc.; PerkinElmer Inc.; Prionics AG; Promega
Corporation; Protein Simple; Qiagen N.V.; Quest Diagnostics Incorporated;
Raindance Technologies, Inc.; Roche Holdings Ltd.; Sartorius; Sequenom;
Sigma-Aldrich Corporation; Streck; Synthetic Genomics; Takara Bio Inc.; Techne
Corporation; Thermo Fisher Scientific Inc.; and Waters Corporation; as well as
any entity that is a successor to, acquires a majority of the assets of, or
merges in whole or in part with any of the foregoing entities.

6.3 Participant acknowledges and agrees that (a) this Section 6 is necessary for
the proper protection of the Company’s legitimate business interests, including
protection of



--------------------------------------------------------------------------------

its trade secrets and confidential and proprietary information, as well as its
customer and strategic relationships and good will; (b) during the provision of
Participant’s Service to Company, Participant has and/or will be personally
entrusted with and exposed to such confidential and proprietary information and
may also be exposed to Company’s customer and strategic relationships;
(c) Participant’s services are special and unique; (d) Company has and will
continue to be engaged in the highly competitive life sciences and biotechnology
industry and the trade secrets, confidential and proprietary information,
including its technologies, services and other developments are likely to be of
great value to competitors; (e) Company operates in a worldwide market and its
business and customers are not geographically distinct, therefore, it is
appropriate that this provision applies to Prohibited Activities anywhere in the
world; (f) Company will suffer great loss and irreparable harm if Participant
were to engage in the Prohibited Activities; and (g) the Prohibited Activities,
including with respect to time, geographic area, and scope of activity are
limited and reasonable and do not impose a greater restraint than is necessary
to protect the goodwill and business interests of Company and allow Participant
an adequate number and variety of employment alternatives, based on
Participant’s varied skills and abilities.

6.4 In the event a court of competent jurisdiction determines that the
geographic area, duration, or scope of activity of any restriction under this
Section 6 are more extensive than is necessary to protect the legitimate
business interests of Company or otherwise unenforceable, the restrictions under
this Section 6 and its subparagraphs shall be reformed and modified to the
extent required to render them valid and enforceable. Notwithstanding
Section 12.7 of this Agreement, this Section 6 may be in addition to and does
not limit the effect of other agreements or understandings between Participant
and Company with respects to matters addressed in it, including with respect to
prohibitions against solicitation and the protection of Company’s trade secrets
and confidential information.

7. Change in Control. In the event of a Change in Control, the Award shall vest
as provided in Attachment 3 to the Notice immediately prior to such Change in
Control, and the shares of Stock subject to such vested portion of the Award
shall be settled pursuant to the provisions of this Agreement.

8. Adjustments for Changes in Capital Structure. Subject to any required action
by the stockholders of the Company, in the event of any change in the Stock
effected without receipt of consideration by the Company, whether through
merger, consolidation, reorganization, reincorporation, recapitalization,
reclassification, stock dividend, stock split, reverse stock split, split-up,
split-off, spin-off, combination of shares, exchange of shares, or similar
change in the capital structure of the Company, or in the event of payment of a
dividend or distribution to the stockholders of the Company in a form other than
Stock (excepting normal cash dividends) that has a material effect on the Fair
Market Value of shares of Stock, appropriate and proportionate adjustments shall
be made in the number and class of shares subject to the Award, in order to
prevent dilution or enlargement of the Participant’s rights under the Award. For
purposes of the foregoing, conversion of any convertible securities of the
Company shall not be treated as “effected without receipt of consideration by
the Company.” Any fractional share resulting from an adjustment pursuant to this
Section 8 shall be rounded down to the nearest whole number. Such adjustments
shall be determined by the Committee, and its determination shall be final,
binding and conclusive.



--------------------------------------------------------------------------------

9. Rights as a Stockholder, Director, Employee or Consultant. The Participant
shall have no rights as a stockholder with respect to any shares which may be
issued in settlement of this Award until the date of the issuance of a
certificate for such shares (as evidenced by the appropriate entry on the books
of the Company or of a duly authorized transfer agent of the Company). No
adjustment shall be made for dividends, distributions or other rights for which
the record date is prior to the date such certificate is issued, except as
provided in Section 7. If the Participant is an Employee, the Participant
understands and acknowledges that, except as otherwise provided in a separate,
written employment agreement between a Participating Company and the
Participant, the Participant’s employment is “at will” and is for no specified
term. Nothing in this Agreement shall confer upon the Participant any right to
continue in the Service of the Company or a Participating Company or interfere
in any way with any right of the Participating Company Group to terminate the
Participant’s Service as a Director, an Employee or a Consultant, as the case
may be, at any time.

10. Legends. The Company may at any time place legends referencing any
applicable federal, state or foreign securities law restrictions on all
certificates representing shares of stock issued pursuant to this Agreement. The
Participant shall, at the request of the Company, promptly present to the
Company any and all certificates representing shares acquired pursuant to this
Award in the possession of the Participant in order to carry out the provisions
of this Section.

11. Applicable Law; Mandatory Forum; Consent to Personal Jurisdiction.

11.1 Applicable Law. This Agreement shall be construed and enforced in
accordance with and governed by the laws of the State of Delaware.

11.2 Mandatory Forum for Litigation. The parties irrevocably agree that any and
all controversies or disputes involving, relating to, or arising out of, or
under, this Agreement, including but not limited to its construction,
interpretation or enforcement, shall exclusively be litigated in the state
courts of the State of Delaware.

11.3 Consent to Personal Jurisdiction and Waiver. Participant acknowledges that
by entering into this Agreement and upon acceptance of any shares of Stock
issued by the Company hereunder, Participant is entering into a contract in the
State of Delaware and is transacting business in the State of Delaware.
Participant irrevocably and unconditionally consents to the personal
jurisdiction of the state courts of Delaware with regard to any and all
controversies or disputes involving, relating to, or arising out of, or under,
this Agreement. Participant further irrevocably and unconditionally waives any
defense or objection of lack of personal jurisdiction over Participant by the
state courts of the State of Delaware.

12. Miscellaneous Provisions.

12.1 Further Instruments. The parties hereto agree to execute such further
instruments and to take such further action as may reasonably be necessary to
carry out the intent of this Agreement.



--------------------------------------------------------------------------------

12.2 Binding Effect. Subject to the restrictions on transfer set forth herein,
this Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective heirs, executors, administrators, successors and
assigns.

12.3 Termination or Amendment. The Committee may terminate or amend the Plan or
the Award at any time; provided, however, that no such termination or amendment
may adversely affect the Award without the consent of the Participant unless
such termination or amendment is necessary to comply with any applicable law or
government regulation. No amendment or addition to this Agreement shall be
effective unless in writing.

12.4 Section 409A.

(a) Notwithstanding any other provision of the Plan, this Agreement or the
Notice, the Plan, this Agreement and the Notice shall be interpreted in
accordance with, and incorporate the terms and conditions required by,
Section 409A of the Code (together with any Treasury Regulations and other
interpretive guidance issued thereunder, including without limitation any such
regulations or other guidance that may be issued after the Date of Grant,
“Section 409A”). The Committee may, in its discretion, adopt such amendments to
the Plan, this Agreement or the Notice or adopt other policies and procedures
(including amendments, policies and procedures with retroactive effect), or take
any other actions, as the Committee determines are necessary or appropriate to
comply with the requirements of Section 409A.

(b) Unless Holder is or will be eligible for Retirement at any time on or after
the Date of Grant but prior to March 15, 2016, this Agreement is not intended to
provide for any deferral of compensation subject to Section 409A of the Code,
and, accordingly, the shares of Stock issuable pursuant to the Restricted Stock
Units hereunder shall be distributed to Participant no later than the later of:
(i) the fifteenth day of the third month following Participant’s first taxable
year in which such Restricted Stock Units are no longer subject to a substantial
risk of forfeiture, and (ii) the fifteenth day of the third month following
first taxable year of the Company in which such Restricted Stock Units are no
longer subject to substantial risk of forfeiture, as determined in accordance
with Section 409A and any Treasury Regulations and other guidance issued
thereunder.

(c) For purposes of Section 409A of the Code (including, without limitation, for
purposes of Treasury Regulation Section 1.409A-2(b)(2)(iii)), each payment that
Participant may be eligible to receive under this Agreement shall be treated as
a separate and distinct payment.

(d) Notwithstanding anything herein to the contrary, to the extent any payments
to Participant pursuant to this Agreement are treated as non-qualified deferred
compensation subject to Section 409A of the Code, then (i) to the extent
required by Section 409A of the Code, no amount shall be payable unless
Participant’s termination of Service constitutes a “separation from service”
within the meaning of Section 409A (a “Separation from Service”), and (ii) if
Participant, at the time of his or her Separation from Service, is determined by
the Company to be a “specified employee” for purposes of
Section 409A(a)(2)(B)(i) of the Code and the Company determines that delayed
commencement of any portion of the termination benefits payable to Participant
pursuant to this Agreement is required



--------------------------------------------------------------------------------

in order to avoid a prohibited distribution under Section 409A(a)(2)(B)(i) of
the Code (any such delayed commencement, a “Payment Delay”), then such portion
of the payments to be made to Participant shall not be provided to Participant
prior to the earlier of (A) the expiration of the six-month period measured from
the date of Participant’s Separation from Service, (B) the date of Participant’s
death or (C) such earlier date as is permitted under Section 409A. Upon the
expiration of the applicable Code Section 409A(a)(2)(B)(i) deferral period, all
payments deferred pursuant to a Payment Delay shall be paid in a lump sum to
Participant within thirty (30) days following such expiration, and any remaining
payments due under the Agreement shall be paid as otherwise provided herein. The
determination of whether Participant is a “specified employee” for purposes of
Section 409A(a)(2)(B)(i) of the Code as of the time of his or her Separation
from Service shall be made by the Company in accordance with the terms of
Section 409A of the Code and applicable guidance thereunder (including without
limitation Treasury Regulation Section 1.409A-1(i) and any successor provision
thereto).

(e) Neither the time nor form of distribution of shares of Stock with respect to
the Restricted Stock Units may be changed, except as may be permitted by the
Committee in accordance with the Plan and this Agreement and Section 409A of the
Code and the Treasury Regulations thereunder. No payment under this Agreement
shall be made at a time earlier than that provided for in this Agreement unless
such payment is (i) an acceleration of payment permitted to be made under
Treasury Regulation Section 1.409A-3(j)(4) or (ii) a payment that would
otherwise not be subject to additional taxes and interest under Section 409A.

12.5 Notices. Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given (except to the extent that this
Agreement provides for effectiveness only upon actual receipt of such notice)
upon personal delivery, upon deposit in the United States Post Office, by
registered or certified mail, or with an overnight courier service with postage
and fees prepaid, addressed to the other party at the address shown below that
party’s signature or at such other address as such party may designate in
writing from time to time to the other party.

12.6 Integrated Agreement. The Notice and this Agreement constitute the entire
understanding and agreement of the Participant and the Company with respect to
the subject matter contained herein or therein and supersedes any prior
agreements, understandings, restrictions, representations, or warranties among
the Participant and the Company with respect to such subject matter other than
those as set forth or provided for herein or therein. To the extent contemplated
herein or therein, the provisions of the Notice and the Agreement shall survive
any settlement of the Award and shall remain in full force and effect.

12.7 Counterparts. The Notice may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

12.8 Electronic Delivery; Consent to Information Sharing. The Company may, in
its sole discretion, decide to deliver any documents related to the Award or
future awards granted under the Plan by electronic means or request the
Participant’s consent to participate in the Plan by electronic means. By
accepting this Award, the Participant hereby consents and agrees to receive such
documents by electronic delivery and agrees to participate in the Plan



--------------------------------------------------------------------------------

through an on-line or electronic system established and maintained by the
Company or another third party designated by the Company. In addition, in order
to facilitate the administration of the Company’s equity administration by a
third party, and for such third party administrator to provide reporting to the
Company on shares of Stock held within Participant’s account by such third party
administrator, Participant hereby provides his or her consent on the sharing of
this information by such third party administrator with the Company. The
foregoing consent shall lapse upon Participant’s termination of Service or his
or her earlier revocation of such consent in writing to the Company.

12.9 Severability. If any one or more of the provisions (or any part thereof) of
the Plan or this Agreement issued hereunder, shall be held to be invalid,
illegal or unenforceable in any respect, such provision shall be modified so as
to make it valid, legal and enforceable, and the validity, legality and
enforceability of the remaining provisions (or any part thereof) of the Plan or
this Agreement shall not in any way be affected or impaired thereby. The Company
may, without the consent of any Participant, and in a manner determined
necessary solely in the discretion of the Company, amend the Plan and this
Agreement as the Company deems necessary to ensure the Plan and all Awards
remain valid, legal or enforceable in all respects.

12.10 Trading Restrictions.

(a) The Company may establish periods from time to time during which
Participant’s ability to engage in transactions involving the Company’s Stock is
subject to specific restrictions (“Restricted Periods”). Notwithstanding any
other provisions herein, Participant may not sell or otherwise dispose of shares
of the Company’s Stock issuable upon distribution of the Restricted Stock Units
during an applicable Restricted Period unless such sale or disposition is
specifically permitted by the Company, in its sole discretion. Participant may
be subject to restrictions giving rise to a Restricted Period for any reason
that the Company determines appropriate, including, restrictions generally
applicable to employees or groups of employees or restrictions applicable to
Participant during an investigation of allegations of misconduct or conduct
detrimental to the Company by Participant.

(b) Participant acknowledges and agrees that the Restricted Stock Units and the
shares of Stock issuable upon distribution thereof, any other equity awards now
held by Participant or hereafter acquired by Participant, and any shares of the
Company’s Stock issuable upon exercise, vesting or settlement thereof, shall be
subject to the terms and conditions of any stock ownership or retention
guidelines (the “Guidelines”) adopted from time to time by the Company to the
extent such Guidelines are by their terms applicable to Participant. Participant
hereby acknowledges and agrees that the Committee shall have the authority to
review Participant’s compliance (or progress towards compliance) with such
Guidelines from time to time and, in its sole discretion, to impose such
conditions, restrictions or limitations on Participant, the Restricted Stock
Units, the shares of Stock issuable upon distribution thereof, other equity
awards held by Participant and other shares of the Company’s Stock issuable upon
exercise, vesting or settlement thereof as the Committee determines to be
necessary or appropriate in order to achieve the purposes of such Guidelines.

12.11 Section 162(m) of the Code. The Company intends that the Restricted Stock
Units and the shares of Stock issuable upon distribution thereof shall satisfy
and shall be



--------------------------------------------------------------------------------

interpreted in a manner that satisfies any applicable requirements as qualified
“performance-based compensation” within the meaning of Section 162(m)(4)(C) of
the Code and the Treasury Regulations thereunder. Any provision, application or
interpretation of the Plan or this Agreement that is inconsistent with this
intent shall be disregarded with respect to the Restricted Stock Units. As
required by Section 162(m) of the Code and the Treasury Regulations thereunder,
the “Committee” for purposes of this Award shall be the Compensation and
Organizational Development Committee of the Board.



--------------------------------------------------------------------------------

ATTACHMENT 3

TO NOTICE OF GRANT OF PERFORMANCE RESTRICTED STOCK UNITS1

 

 

1 

Vesting schedule to be established pursuant to resolutions adopted by the
Administrator at the time of grant.